Citation Nr: 1136306	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  10-41 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for renal cell carcinoma (kidney cancer), to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to July 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Jackson, Mississippi, VA Regional Office.  

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's kidney cancer (renal cell carcinoma) first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation.  


CONCLUSION OF LAW

Kidney cancer (renal cell carcinoma) was not incurred in or aggravated by the Veteran's active service, and is not proximately due to or the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the February 2010 letter sent to the Veteran.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, private medical records from October 2008 to July 2009, and VA outpatient treatment records dated January 2010 to June 2010.  The Veteran submitted an August 2010 private medical statement and waived initial RO consideration of the statement.  A VA medical opinion regarding the claim was obtained.  The physician reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the medical opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in- service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.  

The Veteran contends that his renal cell carcinoma is the result of exposure to ionizing radiation.  At the September 2011 Board hearing, the Veteran explained that during service, he was an x-ray technician.  He testified that he worked five days a week and performed approximately 20 to 30 x-rays per day.  For safety precautions, he wore a lead apron, gloves, and carried a dosimeter.  He testified that on one occasion from August 9, 1987 to September 1, 1987, he was exposed to a high amount of radiation while performing his duties as an x-ray technician.  The Veteran explained that he was placed on front desk duty for one month and not allowed to perform any x-rays.  The Veteran asserts that this specific incident as well as the constant in-service exposure to radiation while performing his duties as an x-ray technician caused his kidney cancer.  Review of the record reveals that the Veteran was diagnosed with metastatic renal cell cancer, stage IV, in November 2008.  

The first question before the Board is whether the Veteran meets the criteria for qualification as a "radiation-exposed" Veteran.  Based upon the Veteran's service treatment records, DD Form 214, and as well as his personal testimony, there is no evidence showing that he is a "radiation-exposed Veteran," as defined in 38 C.F.R. § 3.309(d)(3), nor does he so contend.  Instead, the Veteran argues that he was exposed to radiation while performing his duties as an x-ray technician.  38 U.S.C.A. §§ 1112(c) (West 2002); 38 C.F.R. §§ 3.307, 3.309(d) (2010).

Because the presumptive service connection provisions are not applicable to this case, the Board will next examine the claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.  

As noted above, the Veteran has been diagnosed with renal cell carcinoma.  Cancer of the kidney is a radiogenic disease listed under 38 C.F.R. § 3.11(b)(3).  It was first diagnosed in 2008, five or more years after the Veteran's discharge from service.  Thus, in order to be entitled to service connection, the Veteran's kidney cancer must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.  

In March 2010, copies of the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, were submitted to the RO.  According to the form, the Veteran's accumulated total lifetime dose during service was shown as 0.056 rem.  Additionally, records from the Army Dosimetry Center, received in May 2010, reflected a deep dose equivalent of 0.058 rem.  

The obtained dose information from the Veteran's DD Form 1141 and the United States Army was forwarded to the Under Secretary for Health for a medical opinion regarding the relationship between the Veteran's exposure to ionizing radiation and his kidney cancer.  In a May 2010 opinion, the Director of Radiation and Physical Exposures found that it is unlikely that the Veteran's renal cell carcinoma (kidney cancer) can be attributed to radiation exposure while in the military service because his occupational radiation does did not exceed 5 rem in one year or 10 rem in a lifetime.  In reaching his opinion, he relied on the Health Physics Society's position statement, Radiation Risk in Perspective, which recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  The position statement further adds that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem . . . risks of health effects are either too small to be observed or are nonexistent."

A May 2010 Advisory Opinion from the Director of Compensation and Pension Service was also obtained and concluded similarly.  The Director noted that the Veteran was 29 years old at the time of his exposure to ionizing radiation, and was diagnosed with kidney cancer 26 years later.  The Director concluded that based on a review of the evidence in its entirety, there was no reasonable possibility that the Veteran's renal cell carcinoma (kidney cancer) resulted from exposure to ionizing radiation in service.  

In support of his claim, the Veteran submitted a private medical statement.  In August 2010, a CHRISTUS Hospice social worker (co-signed by the medical director of CHRISTUS Hospice) stated that the Veteran was admitted to hospice services in December 2009 with a terminal diagnosis of renal cancer.  Since that time, the Veteran has also been diagnosed with cancer in his jaw.  Based upon the Veteran's reports of being an x-ray technician and being overexposed to radiation in service, the social worker opined that it is "possible" that his cancer is related to his military service.  

The Board acknowledges the August 2010 private medical statement; however, in weighing the probative value of such private opinions, the Board finds that it is less probative than the highly probative May 2010 opinion from the Director of Radiation and Physical Exposures.  As mentioned above, the social worker concluded that it is "possible" that the Veteran's kidney cancer is attributable to his military service.  The Court has held on numerous occasions that speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  An award of service connection must be based on reliable competent medical evidence and conjectural or speculative opinions as to some remote possibility of such relationship are insufficient.  See 38 C.F.R. § 3.102 (2010); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure).  

Furthermore, there is no evidence that the CHRISTUS Hospice social worker reviewed the Veteran's claims file.  Additionally, there is no evidence that she took into account the specific radiation dose assessments provided by the United States Army or reflected on the Veteran's DD Form 1141, as well as the scientific data and/or medical literature that was used by the VA physician in making her determination.  The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Therefore, the Board finds that the May 2010 opinion provides more supporting clinical data and rationale against an etiological relationship than the private August 2010 opinion in support of such a relationship, and thus has more probative value.  

Therefore, based on the information provided by the United States Army, including the dose assessment, and the decisions of the Under Secretary for Health and Veterans Benefits Administration, the Board finds that a grant of service connection for kidney cancer due to ionizing radiation is not warranted under 38 C.F.R. § 3.311 (2010).  

Regarding the third avenue of recovery, as noted above, a Veteran may also establish service connection directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show, and the Veteran does not contend, that his kidney cancer began during service, or is caused or aggravated by any incident of service other than exposure to ionizing radiation.  

Moreover, the record demonstrates that the Veteran was initially diagnosed with kidney cancer in 2008, almost 20 years after his discharge from service.  In the absence of any competent and probative evidence that the Veteran's kidney cancer is etiologically related to service and in the absence of demonstration of continuity of symptomatology, the Board finds that the Veteran's initial demonstration of such disability in 1990, to be too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In the absence of any evidence to the contrary, the Board finds that the Veteran is not entitled to a grant of service connection on a nonpresumptive direct incurrence basis for his kidney cancer.

The Board notes that the Veteran's representative asserts that the May 2010 opinion from the Director of Radiation and Physical Exposures is based on incorrect and inaccurate evidence, and as such, is prejudicial to the Veteran's case and should be discounted by the Board.  According to the June 2011 Statement of Accredited Representative in Appealed Case, the representative alleges that as reflected in the DD Form 1141, the Veteran was exposed to a high level of radiation in the amount of 14.00 rem from July 12, 1987 to August 8, 1987.  This high level exposure caused him to be relieved from his x-ray technician duties from September 2, 1987 to October 8, 1987.  The representative further alleges that the Veteran's commanding officer, "administratively altered" the DD Form 1141 to only show a dosage of 00.002 instead of the actual 14.00 rem.  

The Board acknowledges the Veteran's representative assertions regarding the accumulated dose (rem) during the Veteran's period of active duty, but finds his argument of the dose being "administratively altered" without merit.  It appears that the representative is asserting that the commanding officer purposefully changed or altered the dose reading from 14.00 to 0.002 rem to be deceptive; however, such is not the case.  As noted under the remarks section of the DD Form 1141, the commanding officer was notified in September 1987 of a possible type III overexposure involving the Veteran.  The Veteran was removed from his duties pending investigation.  The commanding officer noted that the investigation results showed that the Veteran did not receive an overexposure of 14.00 rem while performing his duties as an x-ray technician and as such, a dose of 0.002 rem was recorded, after approval by the Office of the Surgeon General (OTSG).  The Board finds that the dosage amount was not deceptively altered but rather purposefully changed to accurately reflect the findings from the investigation.  As such, the Board finds that May 2010 opinion is based on correct and accurate evidence.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that his kidney cancer is related to his service, to include as a result of exposure to ionizing radiation.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  However, kidney cancer requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology, and the Veteran does not have any specialized training in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for renal cell carcinoma (kidney cancer) including exposure to ionizing radiation, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to service connection for renal cell carcinoma (kidney cancer), to include as a result of exposure to ionizing radiation, is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


